DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann et al. (US 2015/0044084).
As to claim 1, Hofmann teaches a method of manufacturing a transition piece (“Methods For Fabricating Gradient Alloy Articles” [title], see Fig 1. [0131] describes the article may be used as a transition between two difficult to weld materials to be joined.), comprising: providing a transition piece that includes: one end having the same composition as one material to be welded (as shown in Fig 1, in view of the teaching at [0131], Property A is one material to be welded); and forming another end having the same composition as another material to be welded (as shown in Fig 1, in view of the teaching at [0131], Property B is another material to be welded. Property A is at one end of the part and Property B is at the other end); and forming an intermediate layer between the one end and the other end (as shown in step 3, there is a gradient between Property A and Property B), the composition of the one end and the composition of the other end becoming the same as approaching a center (as shown for example in Fig 2, the composition of one material turns into the composition of another material along a defined gradient. Thus there must be some point at which the compositions are the same.), wherein at least the intermediate layer among the one end, the other end, and the intermediate layer is formed by an additive manufacturing method ([0022]: “In still yet other embodiments of the methods and systems, the at least one gradient transition region is formed additively, by the addition of one gradient layer at a time.”), wherein a first piece material having the same composition is used as the one material to be welded as the one end (Property A is a first piece material to be welded and has the same composition as the first layer of the first end as described at [0012]), a second piece material having the same composition is used as the other material to be welded as the other end (Property B is a second piece material to be welded and has the same composition as the last layer which is the other end as described at [0012]: “determining a shape for the article and defining at least two spatially separated regions on said article, said two regions to be formed of at least two distinct materials being joined by at least one compositional gradient transition region”), wherein the intermediate layer is formed on only the first piece material among the first piece material and the second piece material by the additive manufacturing method (Hoffman describes starting with one material and adding layers of differing material according to the defined gradient until a final material is reached. Thus, the layers are formed on only the first piece material), and wherein the method further comprises: determining whether a composition of the intermediate layer meets a predetermined value ([0023]: “In still yet other embodiments of the methods and systems, the compositional gradient pathway is determined by plotting a compositional line along a phase diagram of the at least two distinct materials. In some such embodiments, the line is continuous, and is one of either a straight or a curve line.” See also [0177] which describes an experimental method of determining whether a composition of any given layer meets a predetermined value.); upon determining the composition of the intermediate layer does not meet the predetermined value, forming another intermediate layer on the formed intermediate layer (Hoffman expects to transition from one material to another material. Hoffman will continue adding layers according to a defined gradient until a final layer is applied. The layers are described to be tested “experimentally”.); and upon determining the composition of the intermediate layer meets the predetermined value, joining the second piece material to the formed intermediate layer ([0131] teaches a second piece material is welded to the second end of the transition piece.).
As to claim 3, Hofmann teaches the method of manufacturing the transition piece according to claim 1, wherein all of the one end, the intermediate layer, and the other end is formed by the additive manufacturing method in this order (as shown in Fig 1 step 5, the part is additively manufactured from the bottom up, which is interpreted as from the one end, through the intermediate layer, and then the other end.).
As to claim 5, Hofmann teaches the method of manufacturing the transition piece according to claim 1, wherein the composition of the intermediate layer changes continuously from the one end to the other end, or changes stepwise from the one end to the other end ([0022] indicates the gradient transition region is formed one gradient layer at a time. Depending on the granularity of the determination of “continuous” and “step-wise,” Hofmann meets the limitations), and the intermediate layer includes at least four layers having different compositions (as shown for example in Fig 1, at least six different compositions are contemplated.).
As to claim 6, Hofmann teaches the method of manufacturing the transition piece according to claim 1, wherein the one end has the same composition as a stainless steel (as shown in Fig 3a, Hoffman teaches transitioning from 304 stainless steel) and the other end has the same composition as a carbon steel or an alloy steel (as shown in Fig 3a, Hoffman teaches transitioning to Invar36, which is an alloy steel.).
As to claim 7, Hofmann teaches the method of manufacturing the transition piece according to claim 6, wherein the composition the same as the alloy steel is a composition of steel casting for high temperature and pressure service, a composition of an alloy steel pipe for piping, a composition of an alloy steel material for a machine structural use, or a composition of an alloy steel forging for a high temperature pressure vessel (Examiner notes this claim is structured as a Markush, such that only one of the given options must be met for rejection. Invar36 is used for machine structural use. See at least [0202]: “The Invar side holds the glass optics, which do not shrink at cold temperatures while the steel side can be conventionally welded to a bench, eliminating the need for fasteners and thus reducing mass and enhancing reliability.”).
As to claim 10, Hofmann teaches the method of manufacturing the transition piece according to claim 1, wherein for at least one of the one end and the other end of the manufactured transition piece, at least one of a diameter, a thickness, and a groove shape is adjusted (as shown in Fig 3b for example, the diameter of the device is adjusted from one end to another. One end has a smaller diameter and the other end has a larger diameter.).
As to claim 11, Hofmann teaches a transition piece (multifunctional part, as shown in Fig 1 step 1. [0131] describes the article may be used as a transition between two difficult to weld materials to be joined.) comprising: one end having the same composition as one material to be welded (as shown in Fig 1, in view of the teaching at [0131], Property A is one material to be welded); another end having the same composition as another material to be welded (as shown in Fig 1, in view of the teaching at [0131], Property B is another material to be welded. Property A is at one end of the part and Property B is at the other end); and an intermediate layer formed between the one end and the other end (as shown in step 3, there is a gradient between Property A and Property B), the composition of the one end and the composition of the other end becoming the same as approaching a center (as shown for example in Fig 2, the composition of one material turns into the composition of another material along a defined gradient. Thus there must be some point at which the compositions are the same.), wherein the composition of the intermediate layer changes continuously from the one end to the other end, or changes stepwise from the one end to the other end ([0022] indicates the gradient transition region is formed one gradient layer at a time. Depending on the granularity of the determination of “continuous” and “step-wise,” Hofmann meets the limitations), and the intermediate layer includes at least four layers having different compositions (as shown for example in Fig 1, at least six different compositions are contemplated.), wherein the one end has the same composition as a stainless steel (as shown in Fig 3a, Hoffman teaches transitioning from 304 stainless steel), and the other end has the same composition as a carbon steel or an alloy steel (as shown in Fig 3a, Hoffman teaches transitioning to Invar36, which is an alloy steel.), and wherein the composition the same as the alloy steel is a composition of steel casting for high temperature and pressure service, a composition of an alloy steel pipe for piping, a composition of an alloy steel material for a machine structural use, or a composition of an alloy steel forging for a high temperature pressure vessel (Examiner notes this limitation is structured as a Markush, such that only one of the given options must be met for rejection. Invar36 is used for machine structural use. See at least [0202]: “The Invar side holds the glass optics, which do not shrink at cold temperatures while the steel side can be conventionally welded to a bench, eliminating the need for fasteners and thus reducing mass and enhancing reliability.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann.
As to claim 8, Hofmann teaches the method of manufacturing the transition piece according to claim 1, wherein the transition piece is a hollow material ([0068] teaches one embodiment of the transition piece is for metal pipes). Hofmann does not teach the transition piece satisfies at least one of a diameter of 700 mm or less, an outer diameter of 711.2 mm or less, and a pipe thickness of 64.2 mm or less.
However, the size of the pipe materials does not appear to be particularly limited by the teachings of Hofmann beyond what can reasonably be manufactured by the additive manufacturing process.
At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to satisfy at least one of a diameter of 700 mm or less, an outer diameter of 711.2 mm or less, and a pipe thickness of 64.2 mm or less because Applicant has not disclosed that these pipe dimension values provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Hofmann’s pipe, and applicant’s invention, to perform equally well with any reasonable dimensions because both any reasonable dimensions would perform the same function of enabling the flow of water considering the typical size of pipes.
Therefore, it would have been prima facie obvious to modify Hofmann to obtain the invention as specified in claim 8 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hofmann.
As to claim 14, Hofmann teaches the transition piece according to claim 11, wherein the transition piece is a hollow material ([0068] teaches one embodiment of the transition piece is for metal pipes). Hofmann does not teach the transition piece satisfies at least one of a diameter of 700 mm or less, an outer diameter of 711.2 mm or less, and a wall thickness of 64.2 mm or less.
However, the size of the pipe materials does not appear to be particularly limited by the teachings of Hofmann, beyond what can reasonably be manufactured by the additive manufacturing process.
At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to satisfy at least one of a diameter of 700 mm or less, an outer diameter of 711.2 mm or less, and a pipe thickness of 64.2 mm or less because Applicant has not disclosed that these pipe dimension values provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Hofmann’s pipe, and applicant’s invention, to perform equally well with any reasonable dimensions because both any reasonable dimensions would perform the same function of enabling the flow of water considering the typical size of pipes.
Therefore, it would have been prima facie obvious to modify Hofmann to obtain the invention as specified in claim 8 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hofmann.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann as applied to claim 1 above, and further in view of Srinivasan et al. (US 2019/0176273).
As to claim 9, Hofmann teaches the method of manufacturing the transition piece according to claim 2, but does not teach the joining of the intermediate layer and the second piece material is carried out under conditions of a laser output of 1000 W to 2000 W and a powder supply amount of 0.05 g/min to 0.5 g/min.
Rather, Hofmann describes the additive manufacturing process as a Laser Engineered Net Shaping (LENS) process but does not give the specifics of the laser wattage or feed rate. However, metal deposition laser processes were known in the art at the time the invention was effectively filed. See Srinivasan which teaches a DMLD (direct metal laser deposition) process useful for forming metal components. Srinivasan teaches at [0027] the energy source operates between 100 and 3000 watts, including 2000 watts, which is within Applicant’s claimed range. Srinivasan also teaches at [0026] the feed rate of the metal powder may be between 0.1 and 5 g/min, including between 0.5 and 4.5 g/min, which overlaps the claimed range.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have performed the metal deposition at the specific powder and feed rate values of Srinivasan. See MPEP § 2143 D which describes the prima facie obviousness of applying a known technique to a known method ready for improvement to yield predictable results. In this case, the known technique includes the specific values of Srinivasan, and the known method is the gradient shaping method of Hofmann. 
Such a person would have been motivated to use any reasonable power and feed rate values, including the values taught by Srinivasan, in order to achieve a favorable graded composition, such as taught in Srinivasan [0026]. 
Response to Arguments
Applicant's arguments filed 6 June 2022 have been fully considered but they are not persuasive.
Applicant argues “Hoffman et al. do not disclose “wherein the intermediate layer is formed on only the first piece material among the first piece material and the second piece material by the additive manufacturing method…”” [emphasis retained]. Applicant cites Hoffman [0130] which teaches two different metals are welded to two different sides of a gradient.
It appears Applicant believes Hoffman’s teaching that one piece of material being welded to one side of a transition piece does not meet the limitation of forming an intermediate layer on only that one piece of material. 
However, Examiner reminds Applicant the claim also requires “wherein a first piece material having the same composition is used as the one material to be welded as the one end, a second piece material having the same composition is used as the other material to be welded as the other end.” Thus, the claim requires the welding of one piece of material to one end of the transition piece and the welding of another piece of material to be welded to the other end of the transition piece.
If applicant is drawing a distinction between welding and forming an intermediate layer, then the claim would be subject to 35 USC 112 A lack of enablement rejection since it is unclear how the claim can require both welding and the formation of a layer between the first material piece and the transition piece if they are interpreted as distinct steps. To avoid a lack of enablement, Examiner has interpreted the layer formation step and the welding step as the same step. This step is taught by Hoffman. 
 Applicant further argues Hoffman et al. do not teach “determining whether a composition of the intermediate layer meets a predetermined value…” []emphasis retained].
Examiner disagrees. This limitation is rejected above. Hoffman [0023] and [0177] are cited as teaching steps of determining a gradient and “experimentally” testing the gradient.
Applicant further argues Hoffman et al. do not teach “upon determining the composition of the intermediate layer meets the predetermined value, joining the second piece material to the formed intermediate layer…” []emphasis retained].
Examiner disagrees. This limitation is rejected above. Hoffman [0131] teaches welding a second piece material to the second end of the transition piece after the transition piece has been completed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        2 September 2022